                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:10CR3092

      vs.
                                                           ORDER
MARCELLA M. SCHARTON,

                  Defendants.


      IT IS ORDERED that the motion to withdraw filed by Erik W. Fern, as
counsel of record for Defendant Scharton, (Filing No. 198), is granted.


      Dated this 1st day of March, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
